DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Netherlands on 11/8/2016. It is noted, however, that applicant has not filed a certified copy of the 2017746 application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The disclosure is objected to because of the following informalities: Throughout the Specification there is reference to “visualizes”, “visualized”, and “visualizing”. These misspellings should be corrected to read “visualizes”, “visualized”, and “visualizing”.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 5, and 12-14 are objected to because of the following informalities:  Throughout the claims 1, 2, 4, 5, and 12-14 there is reference to “visualizes”, “visualized”, and “visualizing”. These misspellings should be corrected to read “visualizes”, “visualized”, and “visualizing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "said computer system" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 also recites the limitation "said building element constraint space" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said building element constraint space" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romes et al. [Romes] (US PGPub 2016/0086258) in view of Brown et al. [Brown] (US PGPub 2015/0172628).

As to claim 1
Romes discloses a method for forming a building element (physical object 180, see Fig. 1), comprising 
defining in a computer memory (memory 124, see Fig. 1): 
a building element parametric three-dimensional (3D) model (3D model 130, see Fig. 1) of a building element (physical object 180, see Fig. 1) (see paragraph 0024, lines 7-8), and 
providing at least one 3D manufacturing assembly (3D printer 170, see Fig. 1) comprising a control system (server 602, see Fig. 6) having a data processor (processor(s) 612, see Fig. 6) for processing control instructions (instructions) for controlling said 3D manufacturing assembly (see paragraph 0043, lines 5-9), 

retrieves from said computer memory said building element parametric 3D model (see paragraph 0026, lines 2-5); 
visualizes said building element parametric 3D model through a display system (display 112/162, see Fig. 1) (see paragraph 0020, lines 5-11); 
provides a user tool (user interface 116, see Fig. 1) which is visualized through said display system and which allows a user to modify one or more building element dimensional parameters (parameters; see paragraph 0021, line 3) to provide an amended building element parametric 3D model (3D model having been modified; see paragraph 0032, lines 6-7) by receiving user input via a user input system that is operationally coupled with said computer system (see paragraph 0023, lines 4-11 and paragraph 0031, lines 1-9); 
visualizes said amended building element parametric 3D model through said display system in response to said user input (see paragraph 0021, lines 1-12), and 
converts said amended building element parametric 3D model into control instructions for said control system for controlling at least one 3D manufacturing assembly for forming said amended building element and provides said control instructions to said control system (see paragraph 0022, lines 1-13). 
Though Romes discloses the method for forming a building element using modified building element dimensional parameters to amend the 3D model and 
a building element constraint space, said building element constraint space comprising building element dimensional parameters of said building element that are mathematically coupled to at least one selected from another dimensional parameter of the building element, a minimum value, a maximum value, and a combination thereof, wherein said modification of said building element dimensional parameters by said user tool is limited by said building element constraint space.
Brown discloses a method for forming a building element, comprising:
a building element constraint space (user-inputted constraints; see paragraph 0025, lines 5-6), said building element constraint space comprising building element dimensional parameters (geometrical parameters; see paragraph 0023, line 8) of said building element that are mathematically coupled to at least one selected from another dimensional parameter of the building element, a minimum value, a maximum value, and a combination thereof (see paragraph 0023, lines 7-12), wherein said modification of said building element dimensional parameters by said user tool is limited by said building element constraint space (see paragraph 0029 and paragraph 0032, lines 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Romes’ invention with Brown’s in order to allow a user to alter previously generated 3D models, since doing so would enable the user to create three-dimensional models more quickly and easily (see Brown As to claim 2
Romes and Brown discloses the method of claim 1, further comprising: 
defining in said computer memory at least one building part parametric 3D model relating to a building part where said building element is to be used (see Romes paragraph 0024, lines 7-8), and 
defining in said computer memory for said building part parametric 3D model a building part constraint space comprising at least one building part dimensional parameter of said building part that is mathematically coupled at least one building element dimensional parameter, and that are mathematically coupled to at least one selected from another building part dimensional parameter, to a minimum value, to a maximum value, and a combination thereof (see Brown paragraph 0023, lines 7-12), and 
wherein said computer program further 
provides said user tool for receiving user input via said user input system that is operationally coupled with said computer system, to allow said user to modify one or more dimensional parameters of said building part parametric 3D model into an amended building part parametric 3D model, wherein said computer program compares modification of said one or more building part dimensional parameter by said user with limitations by said building part constraint space (see Romes paragraph 0023, lines 4-
modify said building element dimensional parameters in reaction to said modified building part dimensional parameters to provide an amended building element parametric 3D model, which modification of said building element dimensional parameters is limited by said building element constraint space and said building part constraint space (see Brown paragraph 0029 and paragraph 0032, lines 6-14); 
visualizing said amended building part parametric 3D model together with said building element parametric 3D model through said display system, thus showing said user an amended building element in combination with said amended building part via said display system in response to said user input (see Brown paragraph 0029 and paragraph 0032, lines 6-14). As to claim 4
Romes discloses the method of claim 1, further comprising: 
defining in a computer memory a series of said building element parametric 3D models of a series of building elements; 
defining in a computer memory for each of said building element parametric 3D models one of said building element constraint space; 
said computer program further: 
presents a selection tool on said display system to allow a user to select a building element from said series of building elements, and retrieve user input via said user input system indicating a selected building element; 

visualizes through said display system said building element parametric 3D model of said selected building element (see paragraph 0009, lines 3-7; 3D models are shared amongst other facilities once they are defined). As to claim 5
Romes discloses the method of claim 1, further comprising: 
defining in a computer memory a series of said building part parametric 3D models of a series of building parts; 
defining in a computer memory for each of said building part parametric 3D models one of said building part constraint space; 
said computer program further: 
presents a selection tool on said display system to allow a user to select a building part from said series of building parts, and retrieve user input via said user input system indicating a selected building part; 
retrieves from said computer memory said building part parametric 3D model of said selected building part and its linked constraint space, and 
visualizes through said display system said building element parametric 3D model of said selected building element with said building part parametric 3D model of said selected building part (see paragraph 0009, lines 3-7; 3D models are shared amongst other facilities once they are defined). As to claim 6
Brown discloses the method of claim 1, wherein said building element constraint data comprises dimensional parameter requirements (see paragraph 0023, lines 9-12).
However, Brown fails to specifically disclose the dimensional parameter requirements selected from legal requirements on said building element, design requirements on said building element, structural requirements of said building element, production requirements, installation requirements, and a combination thereof. 
It would have been obvious to one of ordinary skill in the art for the dimensional requirements to be selected from legal requirements on said building or design/structural requirements of said building element as such constraints are common in positioning/construction of objects when it comes to buildings/trees/etc.As to claim 7
Romes and Brown disclose the method of claim 1, wherein for gathering said building element constraint data, said computer program runs at least one query on at least one remote computer system (see Romes paragraph 0009, lines 3-7; models are shared with others). As to claim 9
Romes discloses the method of claim 1, wherein said at least one 3D manufacturing assembly comprises a 3D printing assembly (3D printer 170, see Fig. 1). As to claim 10
Romes discloses the method of claim 1, wherein said forming comprises applying a setting composition, in particular moulding said setting composition (see paragraph 0023, lines 11-14). As to claim 11
Brown discloses the method of claim 1, comprising said computer program performing: 
transforming said building element constraint into said building element constraint space, in particular transforming said building element constraint data into said constraint space comprises transforming constraint data requirements into spatial dimensional boundaries and spatial dimensional boundary mathematical dependencies relating to said building element (see paragraph 0025, lines 1-7). As to claim 12
Romes and Brown disclose the method of claim 1, wherein said user tools comprise visualizing on said display system design suggestions for amending dimensional parameters of said building element for fitting said building element parametric 3D model within said building element constraint space and said building part constraint space (see Brown paragraph 0026, lines 8-15 and paragraph 0028, lines 1-6). As to claim 13

retrieves from a computer memory (memory 124, see Fig. 1) a building element parametric 3D model (3D model 130, see Fig. 1) (see paragraph 0024, lines 7-8 and paragraph 0026, lines 2-5); 
visualizes said building element through a display system (display 112/162, see Fig. 1) (see paragraph 0020, lines 5-11); 
provides a user tool (user interface 116, see Fig. 1) which is visualized through said display system and which allows a user to modify one or more building element dimensional parameters (parameters; see paragraph 0021, line 3) to provide an amended building element parametric 3D model (3D model having been modified; see paragraph 0032, lines 6-7) by receiving user input via a user input system that is operationally coupled with said computer system (computer 120, see Fig. 1/server 602, see Fig. 6) (see paragraph 0023, lines 4-11 and paragraph 0031, lines 1-9); 
visualizes said amended building element parametric 3D model through said display system by showing said user an amended building element via said display system in response to said user input (see paragraph 0021, lines 1-12), and 
converts said amended building element parametric 3D model into control instructions for controlling at least one 3D manufacturing assembly (3D printer 170, see Fig. 1) for forming said amended building element (see paragraph 0022, lines 1-13). 
Though Romes discloses the computer program product for forming a building element using modified building element dimensional parameters to amend the 3D 
retrieving a linked constraint space with the building element parametric 3D model, wherein said modification of said building element dimensional parameters by said user tool is limited by said building element constraint space.
Brown discloses a computer program product for forming a building element, said computer program product when running on a data processing system (processor; see paragraph 0057, line 7):
retrieving a linked constraint space (user-inputted constraints; see paragraph 0025, lines 5-6) with a 3D model, wherein a modification of building element dimensional parameters (geometrical parameters; see paragraph 0023, line 8) by a user tool is limited by said building element constraint space (see paragraph 0029 and paragraph 0032, lines 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Romes’ invention with Brown’s in order to allow a user to alter previously generated 3D models, since doing so would enable the user to create three-dimensional models more quickly and easily (see Brown paragraphs 0007 and 0008).As to claim 14

at least one 3D manufacturing assembly (3D printer 170, see Fig. 1) comprising a control system (server 602, see Fig. 6) having a data processor (processor(s) 612, see Fig. 6) for processing control instructions (instructions) for controlling said 3D manufacturing assembly (see paragraph 0043, lines 5-9); 
a computer system (computer 120, see Fig. 1/server 602, see Fig. 6) comprising a display system, a computer memory (memory 124, see Fig. 1) storing a building element parametric 3D model (3D model 130, see Fig. 1) (see paragraph 0024, lines 7-8) and a data processing system comprising a computer program (3D modeling program 126, see Fig. 1) which, when running on said data processing system: 
retrieves from said computer memory said parametric 3D model of said building element (see paragraph 0026, lines 2-5); 
visualizes said building element through a display system (display 112/162, see Fig. 1) (see paragraph 0020, lines 5-11); 
provides a user tool (user interface 116, see Fig. 1) which is visualized through said display system and which allows a user to modify one or more building element dimensional parameters (parameters; see paragraph 0021, line 3) to provide an amended building element parametric 3D model (3D model having been modified; see paragraph 0032, lines 6-7) by receiving user input via a user input system that is operationally coupled with said computer system (see paragraph 0023, lines 4-11 and paragraph 0031, lines 1-9); 

converts said amended building element parametric 3D model into control instructions for controlling said at least one 3D manufacturing assembly for forming said amended building element and provides said control instructions to said control system (see paragraph 0022, lines 1-13).
Though Romes discloses the assembly for forming a building element using modified building element dimensional parameters to amend the 3D model and converting the amended 3D model into control instructions (see paragraph 0005, lines 6-9); Romes fails to specifically disclose the assembly comprising:
a data processing system retrieving a linked constraint space with the building element parametric 3D model, wherein said modification of said building element dimensional parameters by said user tool is limited by said building element constraint space.
Brown discloses an assembly for forming a building element, comprising:
a data processing system (processor; see paragraph 0057, line 7) retrieving a linked constraint space (user-inputted constraints; see paragraph 0025, lines 5-6) with a 3D model, wherein a modification of building element dimensional parameters (geometrical parameters; see paragraph 0023, line 8) by a user tool is limited by said building element constraint space (see paragraph 0029 and paragraph 0032, lines 6-14).
.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romes et al. [Romes] (US PGPub 2016/0086258), in view of Brown et al. [Brown] (US PGPub 2015/0172628), and further in view of Jin et al. [Jin] (US PGPub 2013/0124148).

As to claim 3
Romes and Brown disclose the method as cited in claim 2; however, Romes and Brown fail to specifically disclose the method wherein said method further comprises a constraint database comprising at least one database entry selected from a numerical value, a mathematical relation, and a combination thereof, wherein at least one parameter of said building part constraint space and at least one parameter of said building element constraint space are mathematically coupled to said database entry. 
Jin discloses a method wherein said method further comprises a constraint database (constraint store 160, see Fig. 1) comprising at least one database entry selected from a numerical value, a mathematical relation, and a combination thereof (vectors, arrays, tables, structured data records, or other type of data structures), wherein at least one 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Romes’ and Brown’s inventions with Jin’s in order to provide a database to store previous user-inputted constraints, since doing so would allow Romes’ computer 120 to pull the previously inputted constraints faster production of amended 3D models.

As to claim 8
Jin discloses the method of claim 1, wherein said computer program further comprises indicating a nature of said constraint in particular on said display system, when said user tool is limited by at least one selected from said building element constraint space, said building part constraint space, and a combination thereof, in particular indicating while showing said amended building element via said display system (see paragraph 0086, lines 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115